Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144480                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 144480
                                                                    COA: 298072
                                                                    Oakland CC: 2009-008934-AR
  LAURINO JAMES SCAFONE,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 1, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of the newly
  discovered October 3, 2008 transcript of the defendant’s waiver of his right to a jury trial.
  If the court determines that the defendant validly waived his right to a jury trial, then it
  should address the defendant’s claim of ineffective assistance of counsel.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
           d0319                                                               Clerk